
	

114 S2216 IS: Senior$afe Act of 2015
U.S. Senate
2015-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2216
		IN THE SENATE OF THE UNITED STATES
		
			October 28, 2015
			Ms. Collins (for herself and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To provide immunity from suit for certain individuals who disclose potential examples of financial
			 exploitation of senior citizens, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Senior$afe Act of 2015.
		2.Immunity
 (a)DefinitionsIn this Act— (1)the term bank has the meaning given the term in section 202(a) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–2(a));
 (2)the term broker-dealer means— (A)a broker, as defined in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)); or
 (B)a dealer, as defined in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)); (3)the term covered agency means—
 (A)a State financial regulatory agency; (B)each of the Federal financial institutions regulatory agencies;
 (C)a law enforcement agency; and (D)the adult protective services agency of a State;
 (4)the term covered financial institution means— (A)a bank;
 (B)a credit union; (C)an investment adviser; and
 (D)a broker-dealer; (5)the term credit union has the meaning given the term in section 2 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301);
 (6)the term exploitation has the meaning given the term in section 2011 of the Social Security Act (42 U.S.C. 1397j); (7)the term Federal financial institutions regulatory agencies has the meaning given the term in section 1003 of the Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. 3302);
 (8)the term investment adviser has the meaning given the term in section 202 of the Investment Advisers Act of 1940 (15 U.S.C. 80b–2); and
 (9)the term senior citizen means an individual who is not less than 65 years of age. (b)Immunity from suit (1)Immunity for individualsNotwithstanding section 502 of the Gramm-Leach-Bliley Act (15 U.S.C. 6802), including any regulations adopted thereunder, an individual who has received the training described in section 3 shall not be liable, including in any civil or administrative proceeding, for disclosing the possible exploitation of a senior citizen to a covered agency if the individual, at the time of the disclosure—
 (A)served as a supervisor, compliance officer, or legal advisor for a covered financial institution; and
 (B)made the disclosure— (i)in good faith; and
 (ii)with reasonable care. (2)Immunity for covered financial institutionsNotwithstanding section 502 of the Gramm-Leach-Bliley Act (15 U.S.C. 6802), including any regulations adopted thereunder, a covered financial institution shall not be liable, including in any civil or administrative proceeding, for a disclosure made by an individual described in paragraph (1) if—
 (A)the individual was employed by the covered financial institution at the time of the disclosure; and (B)before the time of the disclosure, the covered financial institution provided the training described in section 3 to each officer or employee of the covered financial institution described in section 3(a).
					3.Training required
 (a)In generalA covered financial institution may provide training regarding the identification and reporting of the suspected exploitation of a senior citizen to each officer or employee of the covered financial institution who—
 (1)is described in section 2(b)(1)(A); (2)may come into contact with a senior citizen as a regular part of the duties of the officer or employee; or
 (3)may review or approve the financial documents, records, or transactions of a senior citizen in connection with providing financial services to a senior citizen.
 (b)TrainingThe training required under subsection (a) shall be provided as soon as reasonably practicable but not more than 12 months after the date on which an officer or employee begins employment with the covered financial institution.
 4.PreemptionNothing in this Act shall be construed to preempt or limit any provision of State law, to the extent that any provision of State law provides a similar or greater level of protection against liability to an individual described in section 2(b)(1) or a covered financial institution described in section 2(b)(2) than is provided under those sections.
		
